DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Perlo (US Patent Application Publication No. 2005/0154592) in view of Kuang (US Patent Application Publication No. 2019/0213401).

Regarding claim 1, Perlo teaches an information processing apparatus (Figs. 1-2), comprising:
a feeling determiner that determines a feeling of the animal (feelings of dogs are determined [Paragraphs 10, 14, 21]); and
a notification processor that notifies a terminal of a wording indicating the feeling of the animal determined by the feeling determiner (user 7 is notified about the feeling of the animal by an equivalent phrase of the dog [Paragraph 5, 13, 14, 28]).
However, Perlo does not explicitly mention a) a state determiner that determines a state of an animal using a captured image of the animal; b) corresponding to the state of the animal determined by the state determiner, the feeling determiner determining the feeling of the animal on a basis of information indicating a relationship between the state and the feeling of the animal.
Kuang teaches, in a similar field of endeavor of pet systems, the following:
a) a state determiner that determines a state of an animal using a captured image of the animal (images taking of a dog are analyzed based on emotions and body signals (gestures or actions) of the dog [Paragraphs 4, 56]);
b) corresponding to the state of the animal determined by the state determiner, the feeling determiner determining the feeling of the animal on a basis of information indicating a relationship between the state and the feeling of the animal (thus, based on the state and feeling of the dog, it is determined the feeling [Paragraphs 45, 56, 63]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet system (as taught by Perlo) by determining state of animals via imaging (as taught by Kuang) for the purpose of improving the understanding of animal communication (Kuang – Paragraph 5).

Regarding claim 2, Kuang further teaches the information processing apparatus according to claim 1, wherein the state determiner determines, on a basis of the captured image of the animal, at least one of a posture and a facial expression of the animal as the state of the animal (since dog’s signals, which represent attitudes of 

Regarding claim 3, Perlo further teaches the information processing apparatus according to claim 1, wherein the state determiner determines the state of the animal using a produced sound of the animal (vocal signals of the dog are considered [Paragraphs 13, 28]).

Regarding claim 4, Kuang further teaches the information processing apparatus according to claim 3, wherein the state determiner determines, on a basis of the produced sound of the animal, a cry of the animal as the state of the animal (sounds of the animal are considered for the determination of the state and feelings of the dog [Paragraph 45]).

Regarding claim 5, Perlo further teaches the information processing apparatus according to claim 1, wherein the notification processor notifies of the wording when the wording is different from a wording notified last time (notifications are sent to users when the dog manifests different feelings such as hungry, thirst; wherein a person having ordinary skills in the art would recognize that when each notification is different from a previous one [Paragraph 14]).

Regarding claim 6, Kuang further teaches the information processing apparatus according to claim 1, wherein the notification processor notifies of the captured image of the animal together with the wording (it is disclosed that based on the images taken to the dog, as well as body signals, and dog’s voices, the system perform many actions [Paragraph 56], where said many actions comprise displaying the pictures and sending the wording to external users [Paragraph 60]).

Regarding claim 7, this claim is rejected as applied to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

February 13, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633